                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

NEIL PAUL NOBLE,                             §
          Petitioner,                        §
                                             §
v.                                           §   CIVIL CASE NO. 3:21-CV-827-E-BK
                                             §
COOPER, Director,                            §
Dallas County Pretrial Services,             §
             Respondent.                     §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate.

       SO ORDERED this 25th day of May, 2021.




                                                 ________________________________
                                                 ADA BROWN
                                                 UNITED STATES DISTRICT JUDGE
